ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_03_FR.txt.                                                                               306




    OPINION INDIVIDUELLE DE M. LE JUGE KOOIJMANS

[Traduction]

   Contexte général du différend — Instabilité chronique dans la région — Lien
entre différend bilatéral et crise d’ensemble — Fonction du règlement judiciaire
d’un différend — Importance d’une analyse équilibrée des préoccupations et des
intérêts des Parties — Arrêt rendant insuffisamment compte de la complexité de
la situation.
   Actions militaires ougandaises après le 7 août 1998 justifiables uniquement en
vertu du droit de légitime défense — Absence d’implication du Gouvernement de
la RDC dans les actions armées de groupes rebelles ougandais — Actions par
conséquent non imputables à la RDC — Droit de légitime défense non soumis à
la condition d’une agression armée par un Etat — Droit de l’Ouganda de recou-
rir à la légitime défense contre des forces irrégulières — Conditions de nécessité
et de proportionnalité ayant cessé d’être remplies après le 1er septembre 1998.
   Occupation de guerre dans les régions envahies autres que le district de l’Ituri
— RDC placée dans l’incapacité d’exercer son autorité par l’invasion —
Ouganda comme puissance occupante dans toutes les régions envahies jusqu’à
l’accord de Lusaka — Statut des mouvements rebelles congolais postérieure-
ment à Lusaka — Effet sur le statut de puissance occupante de l’Ouganda.
   Occupation non synonyme de violation du principe du non-recours à la force
— Distinction conceptuelle entre jus ad bellum et jus in bello.
   Mesures conservatoires adressées aux deux Parties — Aucune preuve de vio-
lation par l’Ouganda apportée par la RDC — Appréciations de la Cour dans le
dispositif non appropriées.
   Première demande reconventionnelle — Obligation de vigilance et charge de
la preuve — Aucune preuve de mesures prises par le Gouvernement du Zaïre
pour faire obstacle aux groupes rebelles au cours de la période considérée.

   1. Même si j’ai voté en faveur de la plupart des conclusions de la Cour
telles qu’elles apparaissent dans le dispositif, je me sens néanmoins tenu
de faire les observations suivantes. La principale critique que je formule-
rais à l’égard du présent arrêt concerne un certain déséquilibre dans la
description du différend et des faits pertinents, même si j’estime que les
conclusions qui en ont été tirées sont dans l’ensemble juridiquement cor-
rectes. Je commencerai donc par faire plusieurs remarques générales
avant de traiter certains points de droit au sujet desquels j’aurais préféré
que soit adoptée une position différente.

                          A. REMARQUES GÉNÉRALES

  2. Dans un article intitulé « Explaining Ugandan Intervention in
Congo : Evidence and Interpretations » [Explications de l’intervention
ougandaise au Congo : éléments de preuve et interprétations], J. P. Clark
écrit :

                                                                              142

                    ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                           307

        « [L]a tâche consistant à expliquer l’intervention d’un Etat dans les
     affaires d’un autre Etat est rarement simple et donne presque tou-
     jours lieu à controverse... Il est particulièrement difficile de rester
     objectif devant des éléments de preuve contradictoires... Les conclu-
     sions que l’on en tire risquent d’être hypothétiques, partiales et com-
     plexes et, par conséquent, de ne pas être pleinement satisfaisantes. Il
     y a davantage de chances qu’elles débouchent sur la description
     grossière d’un épisode complexe plutôt que sur l’explication « scien-
     tifique » d’un fait de société particulier. » 1
   3. Ces mots prudents d’un spécialiste des sciences humaines ne sont
pas d’une grande utilité pour une cour de justice qui doit juger la licéité
de certains actes qui lui sont soumis. De par sa tâche, un organe judi-
ciaire ne saurait rendre une décision en s’appuyant sur la « description
grossière » d’un épisode complexe, mais doit parvenir à déterminer clai-
rement et d’une manière dépourvue d’ambiguïtés les conséquences juri-
diques d’actes commis au cours de cet « épisode complexe ».
   4. Toutefois, afin de rendre ses analyses et ses conclusions juridiques
intelligibles et, par là, acceptables par les Etats parties au litige, dont les
responsables ne sont pas des juristes qualifiés (même s’ils peuvent se faire
assister par des professionnels du droit) mais les acteurs principaux du
processus de mise en œuvre de l’arrêt, une cour doit faire apparaître clai-
rement dans ses motifs qu’elle est pleinement consciente du contexte dans
son ensemble et de la complexité des questions en jeu. Un arrêt qui n’est
pas considéré comme logique et juste dans ses dimensions historique,
politique et sociale s’expose à ce que les parties s’y conforment difficile-
ment.
   5. Les Parties au présent différend ont en commun une histoire post-
coloniale malheureuse. Elles ont été sous l’emprise de dictateurs sans
merci qui ont suscité une résistance violente et des rébellions armées. Le
renversement de ces dictatures (en 1986 en Ouganda et en 1997 en RDC)
n’a pas apporté la stabilité sur le plan interne ; des groupes armés, fidèles
au précédent régime ou poursuivant des objectifs personnels et agissant à
partir de régions reculées de leur propre territoire ou depuis l’étranger,
ont continué de menacer les nouveaux dirigeants. A cet égard, les Parties
ont enduré les souffrances qui semblent être devenues endémiques dans la
plus grande partie du continent africain, celles des régimes placés sous la
menace constante de mouvements armés agissant souvent depuis le terri-
toire d’Etats voisins, dont les gouvernements parfois les soutiennent, plus
souvent se contentent de les tolérer, n’ayant pas les moyens d’y faire obs-
tacle ou de les repousser. On se trouve dans ce dernier cas en présence
d’un gouvernement qui, par défaut de pouvoir, ne parvient pas à exercer
efficacement son autorité territoriale ; en un mot, l’autorité de l’Etat fait
partiellement défaut et l’exercice officiel des fonctions étatiques au niveau

  1 John P. Clark, professeur associé de relations internationales, The Journal of Modern

African Studies, vol. 39, 2001, p. 262.

                                                                                    143

                    ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                         308

international dissimule mal ce manque d’autorité. Les engagements pris
par des gouvernements dans l’incapacité de les tenir manquent, dès leur
signature, de toute fiabilité et contribuent difficilement à créer plus de sta-
bilité.
   6. Dans de telles circonstances, les instances dirigeantes peuvent se
sentir abandonnées à elles-mêmes. Afin de combattre les mouvements
armés opérant depuis l’étranger, lesquels recourent généralement à des
tactiques de raids éclairs, et puisque les démarches diplomatiques sont
inefficaces, elles s’attribuent souvent une sorte de droit de suite qu’elles
vont énergiquement exercer sur le territoire voisin. Elles risquent en outre
de perdre toute confiance dans les bonnes intentions du gouvernement
voisin, malgré les engagements pris par celui-ci, ce qui peut les conduire à
soutenir à leur tour les mouvements d’opposition cherchant à renverser
ce gouvernement « indigne de confiance ».
   7. La boucle est ainsi bouclée et l’on se trouve devant un schéma tout
à fait typique de l’Afrique de l’après-guerre froide : des gouvernements,
harcelés par des mouvements rebelles armés opérant souvent depuis un
territoire étranger, tentent de renforcer leur sécurité en s’ingérant dans les
affaires d’Etats voisins ; des gouvernements, qui plus est, parfois eux-
mêmes parvenus au pouvoir grâce à une aide extérieure mais qui, une
fois au pouvoir, se retournent contre leurs anciens alliés afin de devenir
maîtres chez eux et de mieux contrôler la situation intérieure.
   8. Cette instabilité chronique et les violences effrénées et incessantes
qui s’en sont suivies ont, inutile de le dire, été à l’origine d’immenses
souffrances. Le désastre humain qui s’est produit au Rwanda en 1994
constitue l’exemple extrême, porté aux dimensions d’un génocide, d’un
schéma beaucoup plus général de graves violations des droits de l’homme
par des factions armées et des autorités essayant de se maintenir au
pouvoir.
   9. La communauté internationale organisée a jusqu’ici été incapable
de fournir une assistance structurelle, nécessaire pour renforcer les insti-
tutions étatiques, et n’a donc pas réussi à poser les bases d’un meilleur
système de sécurité dans la région. Elle s’est essentiellement limitée à
contrôler la situation, en fournissant une aide parfois solide, mais le plus
souvent impuissante, en vue de maintenir la paix dans des régions tou-
chées par la guerre, et à fournir une assistance humanitaire.
   10. C’est dans ce cadre que doit être replacé le différend soumis à la
Cour. Il n’est pas nécessaire de décrire en détail la crise telle qu’elle a évo-
lué depuis le génocide rwandais de 1994 ni de démontrer comment elle
s’est étendue à un nombre croissant d’Etats de la région des Grands Lacs,
voire au-delà. Ces événements ont été solidement documentés dans plu-
sieurs articles ainsi que dans un grand nombre de rapports d’organes des
Nations Unies et d’organisations non gouvernementales 2. Je me conten-


  2 Voir, notamment, Mel McNulty, « The Collapse of Zaire : Implosion, Revolution or

External Sabotage ? », The Journal of Modern African Studies, vol. 37, 1999, p. 53-82 ;

                                                                                  144

                      ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                              309

terai de dire que la région frontalière à l’est du Congo, « une ligne d’ins-
tabilité politique dont l’avenir de l’Afrique centrale pourrait bien dé-
pendre » (comme l’a judicieusement qualifiée David Shearer), a occupé
une place centrale dans la crise. Ce tableau se trouve par ailleurs obscurci
par le fait que, mis à part les gouvernements impliqués, un nombre
encore plus grand de mouvements d’insurgés, parfois contrôlés par des
gouvernements mais entretenant le plus souvent des alliances instables,
a dicté et continue de dicter la situation sur le terrain.
   11. Est-il vraiment possible d’extraire un fil de cet écheveau, de l’isoler,
de le soumettre à une analyse juridique et de parvenir à une évaluation
juridique de ses conséquences sur les relations existant entre seulement
deux des parties impliquées ? Une cour, à laquelle son statut donne pour
mandat de trancher des différends entre Etats dès lors qu’elle est compé-
tente, ne peut s’abstenir d’exécuter ce mandat au motif que son arrêt ne
couvrirait qu’un différend, lequel est lié de manière indissoluble à l’en-
semble du conflit. Comme cela est apparu clairement dans les affaires
relatives à la Licéité de l’emploi de la force (la République fédérale de
Yougoslavie contre dix Etats membres de l’OTAN), notamment, le
système de règlement judiciaire international des différends pose comme
prémisse l’existence de différends bilatéraux entre Etats, différends qui
peuvent parfois être artificiels.
   12. Dans un contexte légèrement différent (en ce qu’il a été dit que le
différend soumis à la Cour représentait « un élément marginal et secon-
daire d’un problème d’ensemble » entre les Parties), la Cour a indiqué
qu’« aucune disposition du Statut ou du Règlement ne lui interdit de se
saisir d’un aspect d’un différend pour la simple raison que ce différend
comporterait d’autres aspects, si importants soient-ils ». En l’espèce, on
pourrait paraphraser le dernier membre de la phrase comme suit : « pour
la simple raison que ce différend est lié de manière inextricable à un pro-
blème bien plus large qui implique également d’autres parties ». La Cour
a poursuivi en indiquant que
      « [n]ul n’a ... jamais prétendu que, parce qu’un différend juridique
      soumis à la Cour ne constitue qu’un aspect d’un différend politique,
      la Cour doit se refuser à résoudre dans l’intérêt des parties les ques-
      tions juridiques qui les opposent... ; si la Cour, contrairement à sa
      jurisprudence constante, acceptait une telle conception, il en résulte-



Gérard Prunier, « Rebel Movements and Proxy Warfare : Uganda, Sudan and the Congo
(1986-1999) », African Affairs, vol. 103, no 412, p. 359-383 ; l’article de John P. Clark cité
dans la note de bas de page no 1 ; David Shearer, « Africa’s Great War », Survival, vol. 41,
1999, p. 89-106 ; voir également les rapports suivants de l’International Crisis Group :
« North Kivu, into the Quagmire ? » (15 août 1998) ; « Congo at War, a Briefing on the
Internal and External Players in the Central African Conflict » (17 novembre 1998) ;
« How Kabila Lost His Way » (21 mai 1999) ; « Africa’s Seven-Nation War » (21 mai
1999) ; « The Agreement on a Cease-Fire in the Democratic Republic of Congo » (20 août
1999).

                                                                                         145

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                   310

    rait une restriction considérable et injustifiée de son rôle en matière
    de règlement pacifique des différends internationaux » (Personnel
    diplomatique et consulaire des Etats-Unis à Téhéran, arrêt, C.I.J.
    Recueil 1980, p. 20, par. 37 ; les italiques sont de moi).
   13. La dernière partie de cette citation illustre la place importante assi-
gnée par la Charte à la Cour en matière de règlement pacifique des dif-
férends, au paragraphe 3 de l’article 36, qui figure au chapitre VI, consa-
cré au règlement pacifique des différends. Le concept de règlement
pacifique des différends suppose que les parties à un différend trouvent,
dans le règlement qui leur est proposé ou imposé, l’expression de leur
position particulière et de leurs inquiétudes spécifiques. Le règlement doit
reconnaître ces préoccupations, même s’il ne satisfait pas les demandes
des parties, voire censure leur conduite.
   14. Je regrette que l’arrêt de la Cour ne remplisse pas, selon moi, le
critère que je viens de mentionner. Il rend compte de manière imparfaite
de l’instabilité et de l’insécurité structurelles dans la région, de la ten-
dance générale à l’anarchie et au désordre ainsi que du comportement
répréhensible de toutes les parties impliquées. En lisant l’arrêt, l’on
n’échappe pas à l’impression que le différend est d’abord et avant tout un
différend entre deux Etats voisins portant sur l’emploi de la force par l’un
d’eux et les excès dont il s’est ensuite rendu coupable. Une image en deux
dimensions peut représenter correctement un objet, mais elle manque de
profondeur et ne fait, par conséquent, pas apparaître la réalité dans son
entier.
   15. Il est vrai qu’au paragraphe 26 la Cour indique être consciente de
la situation complexe qui prévaut dans la région des Grands Lacs et du
fait que l’instabilité en RDC a eu des incidences négatives pour la sécurité
de l’Ouganda et d’autres Etats voisins.
   Il est également vrai qu’au paragraphe 221 la Cour observe que les
actes commis par les diverses parties à ce conflit complexe ont contribué
aux immenses souffrances de la population congolaise.
   Mais, selon moi, cette conscience n’apparaît pas suffisamment dans
l’examen fait par la Cour des différentes demandes des Parties. C’est ce
que je vais tenter de démontrer dans les sections de la présente opinion
qui traitent du droit de légitime défense tel qu’invoqué par l’Ouganda
(voir sect. B ci-après), de la première demande reconventionnelle de
l’Ouganda (voir sect. E) et de la violation par l’Ouganda des obligations
qui lui incombaient en vertu de l’ordonnance en indication de mesures
conservatoires (voir sect. D).


                          B. EMPLOI DE LA FORCE
                           ET LÉGITIME DÉFENSE


   16. Je partage pleinement l’opinion de la Cour selon laquelle, à comp-
ter de début août 1998, l’Ouganda ne pouvait plus s’appuyer sur le

                                                                          146

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                   311

consentement donné par la RDC pour justifier la présence de ses forces
sur le territoire congolais, les activités militaires engagées par l’Ouganda
à partir de cette date ne pouvant dès lors être examinées qu’au regard du
droit de légitime défense (arrêt, par. 106).
   17. Au cours des mois précédents, les bonnes relations, qui avaient
tout d’abord existé entre les présidents de la RDC et de l’Ouganda
s’étaient dégradées. Pendant cette même période, la fréquence et l’inten-
sité des attaques perpétrées par des mouvements rebelles ougandais opé-
rant à partir du territoire congolais avaient augmenté. En moins de deux
mois, cinq attaques graves avaient eu lieu, au cours desquelles un nombre
considérable de civils avaient été tués ou blessés (arrêt, par. 132). Un
retour à l’instabilité chronique d’avant 1997 n’était certainement pas du
domaine de l’impossible, en particulier après le déclenchement, le 2 août,
d’une rébellion contre le président Kabila.
   18. L’Ouganda choisit de réagir en intensifiant ses activités militaires
du côté congolais de la frontière. Pendant le mois d’août, les UPDF
s’emparèrent successivement des villes et aéroports de Béni, Bunia et
Watsa, « toutes situées à proximité immédiate de la frontière ». Je partage
entièrement l’avis de la Cour lorsqu’elle juge que la nature de ces actions
différait de celle des opérations antérieures entreprises le long de la fron-
tière commune en vertu de l’accord bilatéral informel (arrêt, par. 110). Il
s’agissait d’assauts militaires, qui ne pouvaient être justifiés qu’en vertu
du droit de légitime défense.
   19. L’Ouganda a prétendu que les autorités congolaises soutenaient
activement les attaques lancées par les rebelles ougandais, mais la Cour
n’a pas été en mesure de trouver « de preuve satisfaisante d’une implica-
tion directe ou indirecte du Gouvernement de la RDC dans ces at-
taques ». Elle en a donc conclu que ces attaques ne pouvaient être
attribuées à la RDC et je ne trouve aucune faille dans cette conclusion
(arrêt, par. 146).
   20. La Cour conclut donc que, « [p]our tous [c]es motifs..., les condi-
tions de droit et de fait justifiant l’exercice d’un droit de légitime défense
par l’Ouganda à l’encontre de la RDC n’étaient pas réunies ». Toutefois,
la phrase suivante n’est pas tout à fait claire :

      « En conséquence, elle n’a pas à se prononcer sur les arguments
    des Parties relatifs à la question de savoir si et à quelles conditions le
    droit international contemporain prévoit un droit de légitime défense
    pour riposter à des attaques d’envergure menées par des forces irré-
    gulières. » (Arrêt, par. 147.)

   21. La Cour se réfère vraisemblablement ici à l’échange de vues entre
les Parties sur la question de savoir si le seuil, que la Cour avait précé-
demment déterminé comme approprié lorsqu’elle avait qualifié le soutien
aux activités de groupes irréguliers d’attaque de l’Etat « qui apporte le
soutien » (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil

                                                                          147

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                   312

1986, p. 104, par. 195), était toujours conforme au droit international
contemporain.
  Au cours de sa plaidoirie, le conseil de l’Ouganda a affirmé que :
    « les agressions armées menées par des bandes armées dont l’exis-
    tence est tolérée par le souverain territorial créent une responsabilité
    en droit et constituent par conséquent des agressions armées au sens
    de l’article 51. Il existe de ce fait une norme distincte, surajoutée, de
    responsabilité suivant laquelle, en l’absence de contrôle exercé sur
    l’activité de bandes armées, on risquera de voir des Etats voisins
    prendre l’initiative d’assurer leur légitime défense. » (CR 2005/7,
    p. 30, par. 80.)
  La RDC a nié, pour sa part, que le simple fait de reconnaître que des
groupes armés étaient présents sur son territoire revienne à apporter un
soutien à ces groupes.
       « L’assimilation d’une simple tolérance du souverain territorial à
    l’égard de bandes armées présentes sur son territoire à un acte
    d’agression va clairement à l’encontre des principes les mieux établis
    dans le domaine. Cette position, qui consiste à abaisser considéra-
    blement le seuil requis pour que l’on puisse parler d’agression,
    ne peut évidemment trouver aucun appui dans l’arrêt Nicaragua. »
    (CR 2005/12, p. 26, par. 6.)
   22. La Cour n’a pas jugé nécessaire à ce stade de se pencher sur ces
affirmations puisqu’elle conclut que les attaques par les rebelles « n’étaient
pas le fait de bandes armées ou de forces irrégulières envoyées par la
RDC ou en son nom, au sens de l’article 3 g) de la résolution 3314
(XXIX) de l’Assemblée générale sur la définition de l’agression, adoptée
le 14 décembre 1974 » (arrêt, par. 146 ; les italiques sont de moi). En tirant
cette conclusion, la Cour rejette toutefois implicitement l’argument de
l’Ouganda selon lequel le simple fait de tolérer des irréguliers « risquera
de voir des Etats voisins prendre l’initiative d’assurer leur légitime
défense ».
   23. Le fait que la Cour traite de cette question de manière plus
détaillée lorsqu’elle examine la première demande reconventionnelle de
l’Ouganda au regard de la période allant de 1994 à 1997 mérite cependant
d’être mentionné. La Cour indique alors qu’elle « ne saurait ... conclure
que l’absence d’action du Gouvernement du Zaïre à l’encontre des
groupes rebelles dans la région frontalière correspond à une « tolé-
rance » de ces activités ou à un « acquiescement » à celles-ci » et que « [l]e
volet de la première demande reconventionnelle de l’Ouganda qui met en
cause la responsabilité de la RDC pour avoir toléré les groupes rebelles
avant le mois de mai 1997 ne peut donc être retenu » (arrêt, par. 301).
   24. Je conviens que, de manière générale, on ne peut dire que la simple
incapacité à contrôler les activités de bandes armées présentes sur le ter-
ritoire d’un Etat corresponde en soi à un acte pouvant être attribué à cet
Etat, même si je ne partage pas la conclusion de la Cour concernant la

                                                                          148

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                   313

première demande reconventionnelle. Mais je ne comprends pas pour-
quoi la Cour a alors exprimé de façon explicite ce qu’elle n’a indiqué que
de façon implicite lorsqu’elle a examiné la première demande de la RDC,
bien que l’Ouganda ait soulevé exactement le même argument quand il a
contesté cette demande.
   25. Mais ce qui importe davantage, c’est que la Cour n’ait pas pris
position sur la question de savoir si le seuil établi dans l’arrêt rendu en
l’affaire des Activités militaires et paramilitaires demeurait conforme au
droit international contemporain, bien que ce seuil ait fait l’objet de cri-
tiques de plus en plus nombreuses depuis qu’il a été énoncé en 1986. La
Cour a ainsi laissé passer, malgré l’invitation explicite faite en ce sens par
l’une des Parties, une occasion de préciser sa position adoptée vingt ans
plus tôt.
   26. Mais la phrase citée au paragraphe 20 appelle un autre commen-
taire. A supposer même (comme je suis tenté de le faire) que la simple
absence de contrôle des activités de bandes armées ne puisse pas, en soi,
être imputée comme acte illicite à l’Etat sur le territoire duquel ces acti-
vités s’exercent, cela ne signifie pas nécessairement selon moi que l’Etat
victime ne soit pas en droit, dans de telles circonstances, d’exercer le droit
de légitime défense prévu à l’article 51. La Cour ne traite que de la ques-
tion de savoir si l’Ouganda était en droit d’agir en légitime défense contre
la RDC et répond par la négative puisque les activités des mouvements
rebelles ne pouvaient pas être imputées à la RDC. En procédant ainsi, la
Cour ne répond pas à la question de savoir quelle sorte d’action un Etat
victime peut prendre si l’action armée de forces irrégulières est telle « par
ses dimensions et ses effets, qu’elle aurait été qualifiée d’agression armée
et non de simple incident de frontière si elle avait été le fait de forces
armées régulières » (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J.
Recueil 1986, p. 104, par. 195), mais qu’aucune implication du « gouver-
nement hôte » ne peut être prouvée.
   27. La Cour semble adopter l’opinion selon laquelle l’Ouganda ne
pouvait se prévaloir du droit de légitime défense que contre la RDC,
puisque le droit de légitime défense est subordonné à une attaque impu-
table, directement ou indirectement, à un Etat. Cette position irait dans
le sens de ce qu’a dit la Cour dans son avis consultatif du 9 juillet 2004 :
« L’article 51 de la Charte reconnaît ainsi l’existence d’un droit naturel
de légitime défense en cas d’agression armée par un Etat contre un
autre Etat. » (Conséquences juridiques de l’édification d’un mur dans le
territoire palestinien occupé, C.I.J. Recueil 2004, p. 194, par. 139 ; les
italiques sont de moi.)
   28. En s’en tenant implicitement à cette position, la Cour semble igno-
rer, voire même nier, l’importance juridique de la question soulevée à la
fin du paragraphe 26.
   Mais, comme je l’ai déjà souligné dans mon opinion individuelle jointe
à l’avis consultatif de 2004 relatif aux Conséquences juridiques de l’édifi-
cation d’un mur dans le territoire palestinien occupé, l’article 51

                                                                          149

                   ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                        314

      « subordonne [simplement] l’exercice du droit naturel de légitime
      défense à l’existence d’une agression armée préalable sans indiquer
      que cette agression armée doit être le fait d’un autre Etat, même si
      telle est l’interprétation qui est généralement acceptée depuis plus de
      cinquante ans » (C.I.J. Recueil 2004, p. 230, par. 35).
J’ai également fait observer que cette interprétation ne semblait plus être
partagée par le Conseil de sécurité, celui-ci ayant reconnu, dans ses réso-
lutions 1368 (2001) et 1373 (2001), le droit naturel de légitime défense,
individuelle ou collective, sans faire aucunement référence à une agres-
sion armée par un Etat. Dans ces résolutions, le Conseil a désigné les
actes de terrorisme international, sans les qualifier plus avant et sans les
imputer à un Etat particulier, comme constituant une menace pour la
paix et la sécurité internationales.
   29. Si les activités des bandes armées présentes sur le territoire d’un
Etat ne peuvent pas être attribuées à celui-ci, l’Etat victime ne fait pas
l’objet d’une agression armée de la part de l’Etat en question. Mais si l’on
se trouve dans la situation où les attaques perpétrées par des forces irré-
gulières auraient pu, par leurs dimensions et leurs effets, être qualifiées
d’agression armée eussent-elles été le fait de forces armées régulières, rien
dans les termes de l’article 51 de la Charte n’empêche l’Etat victime
d’exercer son droit naturel de légitime défense.
   30. Traitant de la première demande reconventionnelle au paragraphe
301 de l’arrêt, la Cour décrit un phénomène qui, dans les relations inter-
nationales actuelles, est malheureusement devenu aussi courant que le
terrorisme, à savoir l’absence presque totale d’autorité gouvernementale
sur tout ou partie du territoire d’un Etat. Si des forces irrégulières
conduisent des attaques armées à partir d’un tel territoire à l’encontre
d’un Etat voisin, ces attaques restent des attaques armées même si elles ne
peuvent être attribuées à l’Etat à partir du territoire duquel elles sont
menées. Il ne serait pas raisonnable de nier à l’Etat agressé le droit de
légitime défense, simplement parce qu’il n’y a pas d’Etat agresseur, ce que
la Charte n’exige pas. « De la même façon qu’Utopie a le droit d’exercer
la légitime défense contre une agression armée d’Arcadie, elle a le droit de
se défendre contre des bandes armées ou des terroristes opérant à partir
du territoire arcadien », ainsi que l’a exposé M. Yoram Dinstein 3.
   31. Qu’une telle réaction de la part de l’Etat attaqué soit appelée légi-
time défense ou acte au titre de l’état de nécessité 4 ou encore qu’il lui soit
donné un autre nom, par exemple, « exercice extraterritorial des pouvoirs
de police », comme l’a proposé Dinstein lui-même, est une question qui ne
présente en l’espèce aucune pertinence. La licéité de la conduite de l’Etat
attaqué doit être soumise au même examen qu’une prétention de légitime
défense formulée à l’encontre d’un Etat : l’action armée de forces régu-

  3 Yoram Dinstein, War, Agression and Self-Defence, 3e éd., 2001, p. 216.
  4 Voir Oscar Schachter, « The Use of Force against Terrorists in Another Country »,
Israel Yearbook on Human Rights, vol. 19, 1989, p. 225 et suiv.

                                                                                150

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                    315

lières correspond-elle à une agression armée, et, si oui, la réaction de l’Etat
agressé satisfait-elle aux exigences de nécessité et de proportionnalité ?
   32. Pour ce qui est de la première question, je suis d’avis que les at-
taques menées entre juin et début août 1998, lesquelles sont énumérées
au paragraphe 132 de l’arrêt, peuvent être considérées comme correspon-
dant à une agression armée au sens de l’article 51, autorisant ainsi
l’Ouganda à exercer son droit de légitime défense. Bien que l’Ouganda ait
prétendu obstinément, pendant la procédure, que la RDC était directe-
ment ou indirectement impliquée dans ces attaques, la conclusion selon
laquelle cette allégation ne peut être étayée et ces attaques ne sont par
conséquent pas attribuables à la RDC n’a aucune pertinence juridique
directe quant à la question de savoir si l’Ouganda pouvait exercer son
droit de légitime défense.
   33. La question qui se pose ensuite est par conséquent la suivante : Ce
droit de légitime défense a-t-il été exercé conformément aux règles du
droit international ?
   Pendant le mois d’août 1998, les forces militaires ougandaises se sont
emparées d’un certain nombre de villes et d’aéroports dans une région
adjacente à la zone frontalière dans laquelle l’Ouganda avait antérieure-
ment agi avec le consentement de la RDC et, conformément au protocole
d’avril 1998, en coopération avec elle.
   Si l’on tient compte de l’instabilité croissante et de la possibilité d’un
retour à la situation indésirable qui avait prévalu à la fin de la période
Mobutu, j’estime que ces actions étaient nécessaires et proportionnées
par rapport à l’objectif visant à repousser les attaques continuelles des
mouvements rebelles ougandais.
   34. Ce n’est que lorsque l’Ouganda, agissant à l’instigation du Rwanda,
a, le 1er septembre 1998, envoyé un bataillon pour occuper l’aéroport de
Kisangani — situé à une distance considérable de la région frontalière —
qu’il a largement dépassé les limites fixées par le droit international cou-
tumier à l’exercice licite du droit de légitime défense.
   Même un gros effort d’imagination ne permet pas de considérer cette
action, ni aucune des attaques suivantes contre un grand nombre de villes
et de bases militaires congolaises, comme nécessaire à la protection des
intérêts de l’Ouganda en matière de sécurité. En outre, ces actions étaient
largement disproportionnées par rapport à l’objectif annoncé de sécu-
riser la frontière ougandaise contre les attaques armées des mouvements
rebelles antiougandais.
   35. Par conséquent, je partage pleinement la conclusion finale de la
Cour selon laquelle l’intervention militaire de l’Ouganda a été d’une
ampleur et d’une durée telles qu’elle doit être considérée comme une vio-
lation grave de l’interdiction de l’emploi de la force énoncée au para-
graphe 4 de l’article 2 de la Charte des Nations Unies (arrêt, par. 165).
   Toutefois, je suis convaincu que la Cour, sur la base des faits et des
arguments que lui ont présentés les Parties et indépendamment des motifs
qu’elles leur ont attribués, n’aurait pas dû se limiter à conclure que
l’Ouganda n’avait pas réussi à étayer sa thèse selon laquelle la RDC était

                                                                           151

                    ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                        316

directement ou indirectement impliquée dans les attaques des mouve-
ments rebelles et qu’il n’était donc pas en droit de recourir à la légitime
défense. Dans les circonstances de l’espèce et devant sa complexité, il
aurait été approprié selon moi de procéder à une analyse juridique plus
complète de la position de l’Ouganda et des droits qui en découlent.
   La Cour s’est ainsi privée d’une occasion précieuse de fournir des pré-
cisions sur un certain nombre de points de grande importance pour la
société internationale d’aujourd’hui et qui restent en grande partie obs-
curs d’un point de vue juridique.

                          C. OCCUPATION DE GUERRE

   36. La Cour est d’avis qu’il faut considérer l’Ouganda comme une
puissance occupante au sens du jus in bello dans le district de l’Ituri. Elle
conclut en outre qu’aucune preuve n’a été apportée de ce que les forces
armées ougandaises auraient exercé leur autorité en tant que puissance
occupante dans d’autres régions que le district de l’Ituri (arrêt, par. 176-
177).
   37. Même si je m’associe pleinement à la conclusion de la Cour en ce
qui concerne le district de l’Ituri, j’ai quelques doutes quant au raisonne-
ment qui l’a amenée à conclure que l’Ouganda n’était pas dans la posi-
tion de puissance occupante dans d’autres régions envahies par les UPDF.
   38. L’article 42 du règlement de La Haye de 1907 dispose que :
        « Un territoire est considéré comme occupé lorsqu’il se trouve
     placé de fait sous l’autorité de l’armée ennemie.
        L’occupation ne s’étend qu’aux territoires où cette autorité est éta-
     blie et en mesure de s’exercer. »
   Selon toute apparence, cette définition est fondée sur un critère factuel.
Toutefois, comme l’a judicieusement fait remarquer Adam Roberts : « La
signification centrale de ce terme est suffisamment évidente ; mais, ainsi
qu’il arrive souvent avec les concepts abstraits, ses frontières sont moins
claires. » 5
   39. Les raisons de ce manque de clarté peuvent être tout d’abord de
nature factuelle. La situation sur le terrain est souvent confuse et les
parties impliquées peuvent en présenter des tableaux contradictoires.
Toutefois, en l’espèce, les Parties sont d’accord dans une mesure éton-
namment large sur les lieux dont se sont emparées les UPDF dans la
période considérée. En revanche, leurs opinions divergent considérable-
ment sur la question de savoir si les lieux où se trouvaient les troupes
ougandaises étaient effectivement sous l’autorité de l’Ouganda. Il s’agit
essentiellement d’une question de fait.
   40. L’absence de clarté peut toutefois être également due à des consi-

  5 Adam Roberts, « What is Military Occupation? », British Year Book of International

Law, vol. 55, 1984, p. 249.

                                                                                 152

                   ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                       317

dérations autres que factuelles. Comme le souligne Eyal Benvenisti :
« « [l]’occupation » a ... acquis une connotation péjorative et, en consé-
quence, les occupants tendent à préférer des euphémismes pour décrire
leur position » 6. Cet auteur note en outre que, au moment de l’adoption
du règlement de La Haye, il était généralement présumé qu’une fois pris
le contrôle d’un territoire l’occupant établissait son autorité sur le terri-
toire occupé en introduisant une sorte d’administration directe et, par
conséquent, aisément identifiable. A une période où la guerre ou l’emploi
de la force en tant que tel n’étaient pas juridiquement répréhensibles, la
notion d’occupation, en tant que terme technique, n’était pas non plus
entachée de discrédit. Aussi, la mise en place d’un système d’administra-
tion par l’occupant était-elle considérée comme tout à fait normale.
   41. C’est en partie parce que la guerre a été mise hors la loi que cette
pratique est devenue l’exception plutôt que la règle. Les occupants sont
de plus en plus enclins à recourir à des arrangements par lesquels l’auto-
rité passe pour être exercée par des gouvernements de transition ou des
mouvements rebelles ou par lesquels il évite simplement de mettre en
place une quelconque administration.
        « Dans ces cas, les occupants ont tendance à ne pas reconnaître
     l’applicabilité du droit relatif à l’occupation à leurs propres activités
     ou à celles de leurs agents et, lorsqu’ils ont recours à des institutions
     de substitution, à nier toute responsabilité dans les actions de ces
     dernières. » 7
   42. En l’espèce, la Cour s’est trouvée confrontée à ces deux aspects,
factuel et non factuel. L’Ouganda a tout d’abord nié sa responsabilité au
regard du droit de l’occupation au motif que, premièrement, ses troupes
étaient si éparses qu’elles n’auraient pu être en mesure d’exercer une
autorité, et que, deuxièmement, c’étaient les mouvements rebelles congo-
lais qui étaient investis de l’autorité réelle et occupaient pratiquement
toutes les fonctions administratives.
   43. La Cour a jugé que sa tâche était de
     « s’assurer que les forces armées ougandaises présentes en RDC
     n’étaient pas seulement stationnées en tel ou tel endroit, mais qu’elles
     avaient également substitué leur propre autorité à celle du Gouver-
     nement congolais » (arrêt, par. 173 ; les italiques sont de moi).
   44. C’est en particulier cet élément de « substitution de l’autorité de
l’occupant à celle du pouvoir territorial » qui conduit, selon moi, à un
rétrécissement indu des critères du droit de l’occupation de guerre tels
qu’ils sont interprétés en droit coutumier depuis 1907.

  6 Eyal Benvenisti, The International Law of Occupation, 1993, p. 212. Roberts fait

également référence à ce phénomène : « Pour beaucoup, « l’occupation » est presque
synonyme d’agression et d’oppression. » (Op. cit., p. 301.)
  7 Eyal Benvenisti, op. cit., p. 5.



                                                                               153

                   ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                      318

   45. L’article 41 des « résolutions d’Oxford » adoptées en 1880 par l’Ins-
titut de droit international disposait déjà :
         « Un territoire est considéré comme occupé lorsque, à la suite de
      son invasion par des forces ennemies, l’Etat dont il relève a cessé, en
      fait, d’y exercer une autorité régulière, et que l’Etat envahisseur se
      trouve être seul à même d’y maintenir l’ordre. Les limites dans les-
      quelles ce fait se produit déterminent l’étendue et la durée de l’occu-
      pation. » (Les italiques sont de moi.)
   Il convient de noter que ces critères sont restés pratiquement iden-
tiques. Ils sont exprimés en termes similaires dans les manuels modernes
consacrés au droit des conflits armés :
      « [premièrement,] l’occupation militaire doit impliquer une invasion
      hostile — à laquelle peut éventuellement s’opposer une résistance —
      à l’issue de laquelle l’envahisseur rend le gouvernement envahi inca-
      pable d’exercer son autorité ; [deuxièmement,] l’envahisseur doit être
      en position de substituer sa propre autorité à celle de l’ancien gou-
      vernement » 8.
   46. En l’espèce, le premier critère est certainement respecté ; même si
l’autorité réelle du Gouvernement de la RDC dans la partie nord-est du
pays était déjà vraiment très faible avant l’invasion par les UPDF, ce
gouvernement a sans conteste été mis dans l’incapacité, à la suite de cette
invasion, d’exercer le peu d’autorité qui lui restait. En occupant les
centres opérationnels de l’autorité gouvernementale — à savoir, dans
cette situation géographique particulière, les aéroports et les bases
militaires —, les UPDF ont effectivement empêché la RDC d’exercer
son autorité sur les territoires concernés.
   47. La Cour, sans mentionner explicitement ce critère, semble néan-
moins supposer qu’il a été satisfait. Elle s’attache cependant au deuxième
critère, l’exercice réel de l’autorité par les forces armées ougandaises, et
conclut qu’« aucune preuve spécifique [ne lui a été apportée] de ce qu[’elles
(les forces armées ougandaises)] auraient exercé leur autorité dans d’autres
régions que le district de l’Ituri ». Elle semble faire sienne l’opinion selon
laquelle l’autorité était exercée dans ces régions par les mouvements
rebelles, lesquels ne peuvent être considérés comme ayant été contrôlés
par l’Ouganda (arrêt, par. 177).
   48. Selon moi, la Cour n’accorde pas assez d’attention au fait que c’est
l’invasion armée ougandaise qui a permis aux mouvements rebelles congo-
lais de prendre le contrôle des provinces du Nord-Est. S’il n’y avait pas
eu invasion, le gouvernement central aurait été en bien meilleure position
pour résister à ces mouvements rebelles. L’invasion ougandaise a par
conséquent été décisive pour la situation telle qu’elle a évolué après le
déclenchement de la guerre civile. En tant qu’elle a joué un rôle détermi-

 8 United States Manual on the Law of Land Warfare, 1956, FM 27-10. Voir également

United Kingdom Manual of the Law of Armed Conflict, 2004, p. 275, 11.3.

                                                                              154

                       ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                               319

nant dans l’élimination de toute autorité de la RDC dans la région
envahie, l’Ouganda a effectivement remplacé cette autorité par la sienne
propre.
   49. J’estime par conséquent que la question de savoir si l’Ouganda a
exercé cette autorité directement ou s’il en a laissé la plus grande partie
aux forces ou aux autorités locales n’est pas pertinente d’un point de vue
juridique. Tant qu’il a effectivement occupé les localités sur lesquelles le
Gouvernement de la RDC aurait eu besoin d’établir de nouveau la
sienne, l’Ouganda exerçait une autorité effective, et donc une autorité de
facto. Son argument, selon lequel il ne peut être considéré comme ayant
véritablement constitué une puissance occupante, étant donné le nombre
limité de ses troupes, ne peut être retenu 9.
   50. Tant que l’Ouganda a maintenu son emprise sur ces localités, il est
resté l’autorité réelle, et donc la puissance occupante, et ce, jusqu’à ce
qu’une nouvelle situation apparaisse. Ce nouvel état de choses a été créé
par l’accord de cessez-le-feu de Lusaka du 10 juillet 1999. Dans des cir-
constances normales, un accord de cessez-le-feu ne modifie pas en soi la
situation juridique, à tout le moins tant que la puissance occupante garde
le contrôle. Mais l’accord de Lusaka est, comme l’indique la Cour,

       « plus qu’un simple accord de cessez-le-feu, en ce qu’il énonce divers
       « principes » (art. III) touchant aussi bien à la situation intérieure de
       la RDC qu’aux relations entre celle-ci et ses voisins » (arrêt, par. 97).

   51. L’accord de Lusaka a posé les fondements du rétablissement de
l’autorité administrative de l’Etat congolais. A cette fin, le statut de deux
des plus importants mouvements rebelles — le MLC et le RCD —, désor-
mais appelés l’« opposition armée », a été modifié ; ils sont devenus des
participants officiels au dialogue national ouvert (art. III, par. 19). Cette
nouvelle position est illustrée par leur signature de l’accord en tant que
parties distinctes dans la liste jointe.
   52. Selon moi, cette « promotion » des deux mouvements rebelles a
affecté directement la position de l’Ouganda en tant que puissance occu-

  9   Voir également Oppenheim-Lauterpacht, International Law, 7e éd., 1962, p. 435 :
         « Lorsque le souverain légitime est empêché d’exercer ses pouvoirs, et que l’occupant,
      qui est en mesure d’affirmer son autorité, établit en fait une administration sur un
      territoire, peu importe par quels moyens et de quelles manières son autorité s’exerce. »
      (Les italiques sont de moi.)
  Voir également H. P. Gasser, dans D. Fleck (dir. publ.), The Handbook of Humani-
tarian Law in Armed Conflict, 1995, p. 243 :
        « Même si l’objectif stratégique affirmé de l’invasion d’un territoire étranger n’est
      pas de prendre le contrôle de la région ni de ses habitants, mais « simplement » de
      garantir la sécurité contre des attaques portées sur le propre territoire de l’envahisseur
      proche de la frontière, ce dernier reste responsable des parties du territoire qu’il
      contrôle effectivement. De la même manière, ni la courte durée invoquée de l’occu-
      pation, ni l’absence d’administration militaire du territoire occupé ne font de diffé-
      rence. » (Les italiques sont de moi.)

                                                                                           155

                        ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)             320

pante. Ces mouvements sont devenus — selon la formule employée au
chapitre 6 — les deux parties investies, avec le gouvernement central, de
l’essentiel de la responsabilité consistant à rétablir l’autorité administra-
tive de l’Etat, conformément au paragraphe 2 du chapitre VI.
   53. L’accord de Lusaka n’a certainement pas mis automatiquement fin
au statut de puissance occupante de l’Ouganda, puisque ce statut est
fondé sur un contrôle de fait. En revanche, la reconnaissance du statut
officiel du RCD et du MLC ne peut être négligée.
   Après l’accord de Lusaka, le gouvernement central ne pouvait plus être
considéré comme seul investi de l’autorité territoriale, mais comme par-
tageant celle-ci avec les mouvements d’« opposition armée », qui venaient
d’être reconnus comme faisant partie de l’autorité nationale.
   54. C’est seulement là où il continuait d’exercer un contrôle effectif et
complet, comme dans le district de l’Ituri, que l’Ouganda a conservé son
statut de puissance occupante, et je partage à cet égard l’opinion de la
Cour selon laquelle l’Ouganda a occupé le district de l’Ituri jusqu’à la date
du retrait de ses troupes. Pour ce qui est des autres régions dans lesquelles
s’étaient déployées ses activités militaires, l’Ouganda devrait en revanche
être considéré comme puissance occupante à partir de la date à laquelle il
s’est emparé des différentes localités et jusqu’à la signature de l’accord de
Lusaka. En effet, même après cette date, s’il a gardé la mainmise sur les
aéroports et d’autres localités stratégiques, il ne peut plus, par suite des
dispositions de cet accord, être considéré comme s’étant substitué à l’auto-
rité du gouvernement territorial, puisque cette autorité était, en vertu des
termes de l’accord, également exercée par les mouvements rebelles.
   55. Tandis que mon désaccord avec la manière dont la Cour a inter-
prété les critères d’applicabilité du droit de l’occupation de guerre est,
dans une certaine mesure, simplement d’ordre technique (avec toutefois
des conséquences juridiques), j’émets des réserves plus substantielles
quant à la manière dont le phénomène d’« occupation » est traité dans le
dispositif.
   56. Au premier paragraphe du dispositif, la Cour conclut que
l’Ouganda, en se livrant à des actions militaires à l’encontre de la RDC
sur le territoire de celle-ci, en occupant l’Ituri et en soutenant les forces
irrégulières qui opéraient sur le territoire congolais, a violé le principe du
non-recours à la force et le principe de non-intervention. Selon moi,
l’occupation de l’Ituri n’aurait pas dû être qualifiée de violation du prin-
cipe du non-recours à la force au sens propre.
   57. Le droit de l’occupation de guerre a été établi à l’origine comme un
« mécanisme de rééquilibrage » 10 entre les intérêts du souverain évincé et
ceux de la puissance occupante. L’obligation de cette dernière, en tant
qu’autorité temporaire, de rétablir et d’assurer l’ordre public tout en res-
pectant les lois en vigueur (règlement de La Haye, art. 43) et ses compé-
tences en ce qui concerne les biens (art. 48 et suiv.) illustrent ce méca-


  10   Benvenisti, op. cit., p. 30.

                                                                          156

                    ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                        321

nisme. C’est seulement en 1949, dans la quatrième convention de Genève,
que les règles relatives à l’occupation ont été étoffées, avec l’ajout de
plusieurs dispositions concernant le traitement des populations des ter-
ritoires occupés.
   58. Du fait de leur corrélation, les règles relatives à l’occupation cons-
tituent une part importante du jus in bello ou droit international huma-
nitaire. Le principal objectif de ce droit est de protéger des personnes
prises dans un conflit, même s’il prend effectivement en compte les inté-
rêts des parties belligérantes, entre lesquelles il n’opère aucune distinc-
tion. En particulier, une occupation résultant d’un recours licite à l’emploi
de la force n’est pas distinguée, dans le jus in bello, de celle qui découle
d’une agression. Cette dernière question est tranchée par l’application du
jus ad bellum, le droit relatif à l’emploi de la force, qui permet d’attribuer
la responsabilité d’actes dont l’occupation est le résultat.
   59. En l’espèce, la Cour a conclu que l’Ouganda avait violé l’obliga-
tion lui incombant au titre du principe du non-recours à la force, ses acti-
vités militaires ne constituant pas des actes de légitime défense. Il a ainsi
violé son obligation au titre du jus ad bellum. La Cour a également
conclu que l’Ouganda avait violé les obligations lui incombant au titre du
jus in bello, en particulier en ce qui concerne le district de l’Ituri dont
l’occupation a été la conséquence d’un emploi illicite de la force.
   60. Il va sans dire que le résultat d’un acte illicite est entaché d’illicéité.
L’occupation issue d’un emploi illicite de la force trahit son origine mais
les règles régissant le régime de l’occupation ne qualifient pas l’origine du
résultat de licite ou d’illicite.
   61. Dans son rapport rédigé à l’occasion du centenaire de la Confé-
rence internationale de la Paix, M. Christopher Greenwood a traité de ce
qu’implique le fait que, de nos jours, le jus in bello existe « dans le cadre
du droit international, lequel limite de manière significative le droit des
Etats à recourir à la force », ajoutant que restaient encore à définir les
répercussions complètes de la relation entre le jus ad bellum et le jus in
bello contemporains 11.
   62. J’ai attiré l’attention plus haut sur le fait que la réticence des gou-
vernements à déclarer applicable le droit de l’occupation de guerre peut
être due à l’impression que l’« occupation » est presque devenue syno-
nyme d’agression et d’oppression.
   63. Je n’ignore pas que l’article 3 de la résolution 3314 (XXIX) de
l’Assemblée générale sur la définition de l’agression confère une certaine
crédibilité à cette impression ; à l’alinéa a) dudit article sont définies
comme acte d’agression : « [l]’invasion ou l’attaque du territoire d’un Etat
par les forces armées d’un autre Etat, ou toute occupation militaire, même
temporaire, résultant d’une telle invasion ou d’une telle attaque... » (les
italiques sont de moi).


  11 F. Kalshoven (dir. publ.), The Centennial of the First International Peace Confe-

rence, Reports and Conclusions, 2000, p. 186.

                                                                                 157

                    ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                           322

   Tous les termes de cette résolution, aussi importante soit-elle d’un
point de vue juridique, ne sont pas la manifestation du droit coutumier.
La mention de l’occupation militaire comme un acte d’agression est
d’après moi loin d’être heureuse 12.
   64. M. Greenwood indique que : « [l]e droit de l’occupation de guerre a
été peu respecté pendant la plus grande partie du XXe siècle ». Le prin-
cipal problème n’est pas, selon lui, celui d’insuffisances qui pourraient
entacher ce droit, mais plutôt celui de la réticence des Etats à seulement
admettre qu’il puisse s’appliquer 13. Je regrette que la Cour ait pu contri-
buer, au premier paragraphe du dispositif, à cette réticence de la part de
parties belligérantes à déclarer applicable le droit de l’occupation.


                          D. MESURES CONSERVATOIRES

   66. Dans son cinquième chef de conclusions, la RDC a demandé à la
Cour de déclarer que l’Ouganda avait violé son ordonnance en indication
de mesures conservatoires en date du 1er juillet 2000. Au paragraphe 7 du
dispositif, la Cour a fait droit à cette demande.
   Pour un certain nombre de raisons, je ne juge pas convaincant le rai-
sonnement de la Cour à l’appui de cette décision.
   67. Les mesures conservatoires indiquées par la Cour dans son ordon-
nance du 1er juillet 2000 étaient au nombre de trois et s’adressaient aux
deux Parties. Ces dernières étaient tout d’abord appelées à prévenir et à
s’abstenir de tout acte, en particulier de toute action armée, qui risquerait
de porter atteinte aux droits de l’autre Partie ou qui risquerait d’aggraver
ou d’étendre le différend. Il leur était ensuite ordonné de prendre toutes
mesures pour se conformer à leurs obligations en vertu du droit interna-
tional ainsi qu’à la résolution 1304 (2000) du Conseil de sécurité en date
du 16 juin 2000. Enfin, la Cour leur indiquait de prendre toutes mesures
nécessaires pour assurer, dans la zone de conflit, le plein respect des
droits de l’homme, ainsi que du droit international humanitaire.
   68. Il convient d’indiquer que, tandis que le demandeur avait solli-
cité la Cour pour qu’elle indique des mesures conservatoires adressées à
l’Ouganda, la Cour a décidé propio motu d’indiquer des mesures conser-
vatoires adressées aux deux Parties, comme s’il existait un risque sérieux
que surviennent des faits de nature à aggraver ou étendre le différend
ou à en rendre la solution plus difficile (C.I.J. Recueil 2000, p. 21,
par. 44).

   12 Voir B. Broms, « The Definition of Aggression », Recueil des cours, vol. 154, 1977,

p. 348 :
       « [E]tant donné la manière dont le paragraphe a été interprété, on pourrait pré-
     tendre que l’occupation militaire ou l’annexion présuppose l’existence d’un acte
     d’agression sous la forme d’une invasion ou d’une attaque et qu’il n’aurait pas,
     par conséquent, été nécessaire de les inclure séparément dans ce paragraphe. »
  13 Op. cit., p. 218-219.



                                                                                    158

                 ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                  323

   69. Pendant la procédure, écrite et orale, les Parties n’ont prêté
presque aucune attention à l’ordonnance du 1er juillet 2000. Les conclu-
sions de la RDC dans sa réplique, datée du 29 mai 2002, n’y font aucune
référence. La demande visant à ce qu’il soit jugé que l’Ouganda avait
violé les dispositions de l’ordonnance n’est apparue pour la première
fois que dans les conclusions finales.
   70. Au paragraphe 264 de l’arrêt, la Cour relève « que la RDC ne pré-
sente aucun élément de preuve précis démontrant que l’Ouganda aurait,
après juillet 2000, commis des actes en violation de chacune des trois
mesures conservatoires indiquées ».
   71. Cette remarque aurait suffi à écarter la demande de la RDC, exac-
tement comme l’a fait la Cour relativement à une conclusion similaire
dans son arrêt rendu en l’affaire relative à la Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équa-
toriale (intervenant)). La Cour, après avoir indiqué qu’il incombait au
Cameroun d’établir que le Nigéria avait, par ses actes, méconnu les me-
sures conservatoires indiquées dans l’ordonnance du 15 mars 1996, a
conclu que le Cameroun n’avait pas apporté la preuve des faits qui lui
incombait (C.I.J. Recueil 2002, p. 453, par. 321-322). A cet égard, la
Cour s’est appuyée sur une déclaration qu’elle avait faite précédem-
ment, selon laquelle c’est
    « au plaideur qui cherche à établir un fait qu’incombe la charge de la
    preuve ; lorsque celle-ci n’est pas produite, une conclusion peut être
    rejetée dans l’arrêt comme insuffisamment démontrée » (Activités
    militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
    gua c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt,
    C.I.J. Recueil 1984, p. 437, par. 101).
   72. Toutefois, la Cour ne procède pas ainsi en l’espèce, car elle a déjà
conclu (lors de l’examen de la deuxième demande de la RDC) que
l’Ouganda était responsable des actes commis en violation du droit des
droits de l’homme et du droit international humanitaire tout au long de
la période durant laquelle les troupes ougandaises étaient présentes en
RDC, y compris celle qui a suivi l’ordonnance en indication de mesures
conservatoires.
   La Cour conclut par conséquent que l’Ouganda ne s’est pas conformé
à cette ordonnance.
   73. Au paragraphe 265, la Cour relève que les mesures conservatoires
s’adressaient aux deux Parties et que sa conclusion relative à leur non-
respect par l’Ouganda est « sans préjudice de la question de savoir si la
RDC a manqué également de se conformer aux mesures conservatoires
par elle indiquées ».
   74. Etant donné que la Cour a jugé nécessaire de rappeler que l’objet
de ces mesures conservatoires était de protéger les droits de chacune des
Parties jusqu’à ce que l’affaire soit jugée au fond (par. 263), la formule
choisie semble indiquer qu’elle est consciente de ce que cet objet n’a été
respecté ni par l’Ouganda ni par la RDC, même si ce dernier point n’a

                                                                        159

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                   324

pas été soulevé par l’Ouganda et n’appelait donc pas une décision de la
Cour.
   75. Dans ces circonstances, il aurait été selon moi judicieux de ne pas
inclure dans le dispositif une conclusion indiquant que l’Ouganda ne
s’était pas conformé à l’ordonnance en indication de mesures conserva-
toires.
   Que l’Ouganda a violé les obligations qui étaient les siennes en vertu de
l’ordonnance ne fait, selon moi, pas l’ombre d’un doute. Cela est suffi-
samment démontré dans la partie de l’arrêt qui traite de la deuxième
demande de la RDC et dans la conclusion de la Cour sur cette demande.
Mais la Cour est aussi « profondément consciente » que de nombreuses
atrocités ont également été commises par d’autres parties (arrêt, par. 221).
   76. Pour résumer, eu égard au fait que la RDC n’a apporté aucun élé-
ment de preuve tendant spécifiquement à démontrer la violation de
l’ordonnance par l’Ouganda et tenant compte de ce que les mesures
conservatoires ont pour objet la protection des intérêts juridiques de cha-
cune des parties, je regrette sincèrement que la Cour ait décidé d’inclure
dans le dispositif de l’arrêt la conclusion selon laquelle l’une d’elles avait
violé l’ordonnance du 1er juillet 2000, et ce d’autant plus que la Cour
n’exclut en aucune façon que l’autre Partie ait également commis une
telle violation.
   77. La Cour n’a aucunement besoin de rendre une décision sur toutes
les demandes, sans exception, présentées par les Parties. En l’espèce, par
exemple, le dispositif ne traite pas des demandes congolaises visant à ce
que cessent les violations et à obtenir des garanties de non-répétition, les-
quelles n’ont été examinées que dans l’exposé des motifs. Les para-
graphes 264 et 265 de l’arrêt suffisaient à préciser la position de la
Cour relativement à la demande de la RDC concernant les mesures
conservatoires.
   78. La décision de la Cour d’inclure une conclusion dans le dispositif
est selon moi une illustration du manque d’équilibre auquel j’ai fait allu-
sion plus haut. Pour ces raisons — et non par désaccord avec la conclu-
sion elle-même —, je me suis senti tenu de voter contre le paragraphe 7
du dispositif.


             E. LA PREMIÈRE DEMANDE RECONVENTIONNELLE

   79. La Cour a eu tout à fait raison de distinguer trois périodes dans la
première demande reconventionnelle. Je suis d’accord avec elle sur le fait
que cette dernière n’est pas fondée en ce qui concerne les deuxième et
troisième périodes. Les observations suivantes ne concernent donc que la
période précédant mai 1997 et seulement en ce qui concerne le fond de ce
volet de la demande reconventionnelle.
   80. Aux paragraphes 298 et 299 de l’arrêt, la Cour conclut que
l’Ouganda n’a pas produit de preuves convaincantes démontrant que le
Zaïre (comme se nommait alors la RDC) a bel et bien fourni un soutien

                                                                          160

                  ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)                  325

aux mouvements rebelles ougandais opérant sur son territoire. Je n’ai
aucune observation à faire concernant la position de la Cour sur cette
question.
   81. Au paragraphe 300 de l’arrêt, la Cour traite de la question de
savoir si le Zaïre a agi conformément à son devoir de vigilance, ce qui,
selon elle, « diffère » d’autres questions. A ce sujet, la Cour prend note de
l’argument de l’Ouganda selon lequel les groupes rebelles pouvaient opé-
rer « librement » dans la région frontalière grâce à l’absence presque
totale de représentants du gouvernement central ou d’autorités régionales
pendant les trente-deux années de présidence de Mobutu. La Cour pour-
suit en disant que ni le Zaïre ni l’Ouganda n’ont été en mesure de mettre
fin aux activités tant des groupes rebelles antiougandais que des groupes
rebelles antizaïrois qui opéraient dans la région. Elle constate ensuite que,
compte tenu des éléments de preuve dont elle dispose, elle ne saurait néan-
moins conclure que l’absence d’action du Gouvernement du Zaïre cor-
respond à une « tolérance » de leurs activités ou à un « acquiescement » à
celles-ci et que ce volet de la première demande reconventionnelle de
l’Ouganda ne peut donc être retenu.
   82. Mais il n’appartient certainement pas à l’Ouganda d’apporter la
preuve de ce que le Zaïre était en mesure de contrôler ses frontières et
donc de prendre des mesures. Le conseil de la RDC n’a pas non plus été
convaincant lorsqu’il a prétendu que l’Ouganda lui-même reconnaissait
« l’impossibilité de contrôler efficacement » la frontière commune. Il
appartient à l’Etat tenu au devoir de vigilance de démontrer quelles
mesures il a prises pour s’acquitter de cette obligation et quelles diffi-
cultés il a rencontrées. Selon moi, la RDC n’a réussi à apporter suffi-
samment de preuve qu’en ce qui concerne « l’absence presque totale » de
représentants du pouvoir central ou d’autorité gouvernementale pour la
période allant d’octobre 1996 à mai 1997, qui correspond à celle de la
première guerre civile. Mais je n’ai trouvé aucun élément de preuve dans
le dossier de l’affaire ni dans les rapports pertinents démontrant que le
gouvernement de Kinshasa n’avait pas été en mesure d’exercer son
autorité dans la partie orientale du pays pour l’ensemble de la période
considérée et n’avait donc pu s’acquitter de son devoir de vigilance
avant octobre 1996 ; la RDC n’a même pas essayé de fournir de telles
preuves.
   83. J’ai par conséquent du mal à saisir les éléments factuels sur les-
quels se fonde la Cour pour conclure que « [l]e volet de la première
demande reconventionnelle de l’Ouganda qui met en cause la responsa-
bilité de la RDC pour avoir toléré les groupes rebelles avant le mois de
mai 1997 ne peut donc être retenu » (arrêt, par. 301). Il aurait été logique,
selon moi, de conclure que la RDC n’avait pas démontré avoir pris des
mesures crédibles pour empêcher des mouvements rebelles de mener des
attaques transfrontalières ou qu’elle n’avait pas été en mesure de le faire
et que le premier volet de la demande reconventionnelle devait donc être
retenu.
   84. J’ajouterai que des circonstances de fait, telles que des conditions

                                                                         161

               ACTIVITÉS ARMÉES (OP. IND. KOOIJMANS)            326

géographiques (terrain montagneux), peuvent expliquer une absence de
résultat mais ne peuvent jamais justifier des mesures inadéquates ou
l’absence de toute mesure.

                                        (Signé) P. H. KOOIJMANS.




                                                                162

